DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4.	Applicant amended claims 1, 7, 9, 13, 15, and 19.




Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.       The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 9, and 15, the closest prior art record, Kaukovuori (US 8,526,388) teaches a User Equipment (UE), comprising a processor and a memory coupled to the processor via a bus system, wherein the processor is configured to read a program stored in the memory, so as to enable the UE to perform the following steps: transmitting intra-UE interference suppression capability information with respect to an intra-UE interference to a network side device; and 
However, Kaukovuori alone or in combination fails teaches or fairly suggest;
in case that the intra-UE interference suppression capability information indicates that the UE has a weak interference suppression capability and the intra-UE interference comprises an intermodulation interference, performing an interference avoiding operation, wherein the interference avoiding operation comprises: not performing, by the UE, uplink transmission in a first system and uplink transmission in a second system simultaneously, wherein the intra-UE interference suppression capability information comprises the intra-UE interference suppression capability information about the UE within a predicted frequency range.

Dependent claims 2-8, 10-14, and 16-20 are allowable for the same reason as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL T VU/
Primary Examiner, Art Unit 2641